To vacate an order quashing an information.
Granted March 9, 1894.
Respondent returned that he quashed the information as to the assault with intent to commit the crime of murder, because the complaint and warrant did not state or point out with sufficient certainty the person intended to be murdered, and as to the count charging' an assault with intent to do great bodily harm less than the crime of murder, the complaint and warrant charged nothing beyond assault and battery.
The complaint charged that “on'etc., at etc., Ferguson Landon did assault one Henry Burns, with intent to commit the crime of murder by then and there shooting said Burns'with a shotgun.”
The language of the warrant followed that of the complaint.